McGehee, C. J.
This is a suit by the husband of the appellee in the case of Mrs. D. L. Herring v. Mrs. Lucille Hart, decided by this Court on October 17, 1955, and reported in 82 So. 2d, at p. 710. The instant suit is for damages claimed by the husband, growing out of the injuries to his wife in the collision between the automobile driven by Mrs. Herring and the Ford pickup truck driven by Mrs. Hart on the occasion referred to in the opinion in the above-mentioned reported case. His claim for damages is based on the fact that the injury sustained by his wife rendered her unable to perform the ordinary duties of a housewife, and on account of the damages to his Ford pickup truck in the said collision.
In the former suit we affirmed a judgment for $10,000 in favor of Mrs. Lucille Hart against Mrs. H. L. Herring, the appellant in the former suit and the appellee in the instant case. In this suit by the husband of Mrs. Hart to recover damages on account of the disability of his injured wife to perform her ordinary household duties, etc., and to recover the damages to his Ford pickup truck involved in the collision that was being driven by his wife at the time thereof, the jury rendered a verdict in favor of the defendant, Mrs. D. L. Herring.
The testimony as to who was at fault in the accident at the intersection was conflicting on the trial of the former suit and was also conflicting on the trial of the instant case. The jury in the trial of the former suit decided on conflicting evidence that the defendant, Mrs. D. L. Herring, was negligent, and the verdict in her favor on the trial in the instant case means that the jury in the instant case decided that the accident was not due to the negligence of Mrs. Herring, but rather to the negligence of Mrs. Hart.
The assignments of error on the present appeal relate to the ruling and to the comments of the trial judge when proof was being offered as to the extent' of the disability *450of Mrs. Hart;  and since we have concluded from the evidence that a jury could have reasonably decided the question of negligence either way, and that therefore the verdict in favor of Mrs. Herring is supported by ample testimony,  the question of whether the trial court erred in excluding certain testimony relating to the extent of the disability of Mrs. Hart and as to the extent of the loss of her services as a housewife on account of the injuries sustained by her, becomes immaterial, and that therefore the judgment in favor of Mrs. Herring here appealed from should be affirmed.
Affirmed.
All justices concur, except Hall, J., dissents and Holmes, J., took no part.